Citation Nr: 1536153	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  08-14 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran had active duty service from December 1953 to April 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefit on appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at an August 2010 Travel Board hearing.  A hearing transcript has been associated with the claims file.

The appeal was remanded in October 2010 for additional development of the record.  In February 2012, the Board denied the Veteran's claim. 

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's February 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the AVLJ that conducted the August 2010 Board hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in September 2013 notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  The Board remanded the instant matter in May 2015 based upon newly received evidence submitted by the Veteran.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The preponderance of the evidence does not establish that the Veteran has a current respiratory disorder, including asbestosis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder, including asbestosis are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b), 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in July 2006 and November 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The July 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  

Again, VA sent the Veteran a letter in September 2013 notifying him of an opportunity to receive a new hearing and/or a new decision from the Board for any potential defect in his August 2010 hearing.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  Therefore, the Veteran waived any argument with respect to the adequacy of the August 2010 hearing.  As such, the Board finds that, there is no violation of Bryant in this matter, and the AVLJ substantially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran's claim was most recently sent for a records review and VA opinion in February 2015.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and review of prior physical examinations.  Based on the foregoing, the examiner concluded that the Veteran did not have a current diagnosis of asbestosis due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the February 2015 VA examination report; the association of outstanding private treatment records; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its May 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

As to claims involving service connection for asbestos-related disease, there are no special statutory or regulatory provisions.  In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting the absence of specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, observed that some guidelines for compensation claims based on asbestos exposure were published in DVB Circular 21-88-8, dated May 11, 1998.  The DVB Circular was subsequently rescinded but its basic guidelines are now found in the Veteran's Benefit Administration Manual M21-1, Part VI, 7.21. 

The manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  These guidelines further note that inhalation of asbestos fibers can produce fibrosis and tumors, that the most common disease is interstitial pulmonary fibrosis (asbestosis), and that the fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, cancers of the gastrointestinal tract, cancers of the larynx and pharynx, and cancers of the urogenital system (except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV-3 (January 31, 1997); see also Ennis v. Brown, 4 Vet. App.523 (1993).  It is noted that persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal, and urogenital cancers, and that the risk of developing bronchial cancer is increased in current cigarette smokers who had asbestos exposure.  Id. 

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  The guidelines provide that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29-a.  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9-b. 

More recently the Court has held that "neither Manual M21-1 nor the Circular creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure to asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4- 2000.

Service connection may be granted on a presumptive basis for certain chronic diseases, including sarcoidosis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran claims that he has asbestosis as the result of his in-service exposure to asbestos incurred while traveling aboard various ships, serving guard duty in storage holding areas which had asbestos covered pipes, and using gas masks with filters made of asbestos.

A July 1953 service entrance examination was negative for any relevant abnormalities and the Veteran denied shortness of breath in an accompanying Report of Medical History (RMH).  An accompanying chest X-ray found no defects.  An April 1956 service discharge examination was also negative for any relevant abnormalities and an accompanying chest X-ray was negative.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to asbestosis or lung problems.

Service personnel records indicate that the Veteran traveled aboard the U.S.N.S. Walker for approximately 15 days in January 1954.  He had travel aboard the U.S.S Logan disembarking in Iwo Jima in March 1954.  In addition, he traveled aboard the U.S.S Mountrail for approximately 14 days in June 1954. 

In July 1998, the Veteran underwent a private chest x-ray.  The following month, the Veteran's private, treating pulmonologist indicated that the Veteran had moderate interstitial changes in the lungs.  The pulmonologist indicated that "[t]he presence of interstitial changes of this type and distribution is consistent with the diagnosis of asbestosis in the appropriate clinical setting."  

A September 1999 private pulmonary treatment summary reflected the Veteran's reports of a chronic cough since 1985, wheezing on exertion for the last several years, dyspnea on exertion for the past 18 or 19 years and intermittent hoarseness for about 15 years.  He reported working as a steel finisher, breakdown man, steel heater and furnace repairer from 1953 to 1986.  This employment required him to handle asbestos pads, use asbestos gloves and aprons, and work around asbestos wrapping and pipes; there was heavy dust in this environment.  Following a physical examination, the examiner noted that the Veteran had asbestosis due to his history of exposure to asbestos and the radiological findings of interstitial lung disease and clinical symptoms.

A December 2004 private chest X-ray revealed bilateral interstitial fibrotic changes which were consistent with asbestosis.  These radiographs were evaluated for the presence and classification of pneumoconiosis utilizing the ILO (1980) guidelines.

During an August 2010 hearing, the Veteran testified that he worked as a stock clerk and handled protective and fire retardant suits during service.  He recalled seeing "small fibers" in boxes while unpacking supplies.  Following service, he worked at a fuel and iron company in their mill operating a machine that created rebar.  He later worked for the state mental health department.  He denied post-service occupational asbestos exposure.

A January 2011 VA pulmonary examination reflected the Veteran's reports of wearing a protective suit made of asbestos fibers to protect from radiation during service.  He also packed and unpacked items that had asbestos while working in the warehouse.  Following service, he worked in a steel mill as a motor control operator for 34 years making steel rods.  He retired and then briefly worked selling funeral plots (seasonally) for a delivery company, and delivering food trays and supplies for a state department.  

Current symptoms included decreased aerobic capacity for the past 20 years, intermittent coughing that began 15 years ago, and a worsening exercise capacity for the past five years.  Although he saw his primary care doctor every six months, he had received no treatment for a lung condition.  Physical examination found his lungs clear to auscultation bilaterally with a prolonged expiratory phase diffusely.  Pulmonary function testing was within normal limits.  

An accompanying chest X-ray was unremarkable with no findings to suggest calcified pleural plaques and accompanying high resolution computed tomography (CT) scan found no signs of asbestos exposure.  The examiner noted that the VA facility, although it was a tertiary care center, did not have a "B" reader for chest X-rays.  Per the American Thoracic Society guidelines, plain chest radiographs were limited in sensitivity and specificity for early or mild cases of asbestosis in detection of parenchymal or pleural lesions.  Currently, a CT scan of the lungs was more sensitive for both detection of pleural plaques and parenchymal changes and a high resolution CT scan had now replaced both conventional CT and plain films as the most sensitive imaging modality for detecting lung changes in asbestosis-exposed patients.

Following this physical examination and a review of the Veteran's claims file, the January 2011 VA examiner noted that the Veteran did not meet the diagnostic criteria for asbestosis and that there was no radiographic or functional abnormality on pulmonary function testing (PFT), chest X-ray, or CT scans to suggest the presence of chronic lung disease.  His symptoms of decreased exercise capacity and chronic dry cough were of unclear etiology.  The examiner noted there are three key components that support a diagnosis of nonmalignant asbestosis from the most recent American Thoracic Society guidelines.  These components include: structural pathology from either radiographic or histological evidence, a history of exposure and latency time consistent with asbestosis, and the exclusion of other causes for long disease.  Although the Veteran did report in-service asbestos exposure, his most recent CT scans and chest X-rays do not support any lung pathology suggesting of asbestosis.  The most recent PFT, conducted without the chronic use of medications, revealed no signs of obstructive or restrictive lung disease.  The classic finding of interstitial lung disease with regard to asbestosis, which one would expect to find in PFT abnormalities, would be consistent with restrictive lung disease.

Various internet articles submitted by the Veteran detailed the history of asbestos use.  One article described the use of asbestos in fabric and textile garments and the possible exposure to air-borne asbestos fibers.  Workers who wore these garments included ore workers, iron workers and boiler room workers.  Other articles detailed the use of asbestos in the military.

The Veteran sought private pulmonary treatment from Dr. S. in 2013.  He was noted to have had a diagnosis of asbestosis in 1998 and was exposed to asbestos during service.  These records do not show any post-service exposure to asbestos.  An August 2013 chest x-ray showed no acute infiltrates.  A November 2013 chest x-ray was essentially normal, but the Veteran was diagnosed as having asbestosis and shortness of breath.  

The Veteran submitted a January 2014 statement from his treating pulmonologist.  He indicated that the Veteran "has a case of mild asbestosis."  He noted that his pulmonary function and chest x-rays were normal.  

The Veteran's claims file was sent for a records review and opinion in February 2015.  The examiner provided the following opinion and rationale:

After careful review of the available medical records, there remains insufficient objective evidence to support a diagnosis of asbestosis.

      RATIONALE:
      
1.  Although it is at least as likely as not that the veteran was exposed to asbestos during active duty military service, there is no objective evidence to support a diagnosis of an acute or chronic condition related to that exposure.
      
2.  Although there is a diagnosis of "mild asbestosis" provided in a letter signed	by [Dr. S.], the diagnosis is not supported by any objective evidence of an acute or chronic condition.  The pulmonary function studies, Chest XRAYs and two CT scans done at separate facilities 2 years apart are all negative for objective evidence of pulmonary disease. 
      
      Case Discussion:
      
Evidenced based medical literature does not support a diagnosis of asbestosis in the presence of normal pulmonary function studies and normal radiographic findings.  Even with the history of remote asbestos exposure and reports of current cough and dyspnea, in the absence of abnormal findings on pulmonary evaluation, the evidence does not support asbestos exposure as the etiology for the veteran's symptoms.  

Although the record shows the veteran has reported a history of chronic bronchitis and asbestos exposure to multiple medical providers, the available medical records are silent for objective evidence of a chronic pulmonary condition.  Within the available medical records, there is no objective evidence to support the diagnosis of an acute or chronic pulmonary condition.  There is no objective evidence of any prescribed treatment for an acute or chronic pulmonary condition.

The record shows that the veteran has reported and been treated for other medical conditions including Hypertension, Chronic renal insufficiency, and a vestibular disorder.  The record of the November 2013 pulmonary evaluation with [Dr. S.] reveals a history of occasional esophageal reflux symptoms.  The VA record reveals a remote history of cigarette smoking.  Records show that after separation from service, the veteran was employed for 34 years in an occupational environment known for pulmonary exposures.

The single available medical record of a pulmonary office visit (November 2013) notes a Negative history of smoking, however this report is contradicted by other available medical records which show the veteran did have a remote history of smoking.  This conflicting evidence is of limited significance since there is no objective evidence of a chronic pulmonary condition, however, the notation of a negative smoking history does lead to a question of whether the pulmonary physician was fully informed in providing an empiric diagnosis of asbestosis in November 2013 prior to the CT scan and Pulmonary function studies.  The pulmonary record from November 2013 also notes the veteran was to follow-up with [Dr. S.] in 6 weeks.  There is no record of a follow-up visit.  The January 2015 VA clinic record notes the veteran is followed by a pulmonologist, however there are no available pulmonary office records to support this history. 

Although there is record of a Chest Xray report from 1998 and an interpretation of the same 1998 plain Chest Xray which was reported in 2004, the subsequent Chest Xray and two CT scans do not support the prior reports.  Radiographic findings associated with asbestos exposure are not likely to resolve, but would rather progress over time.  This has not occurred. Evidence based medical literature shows that a CT scan is superior to plain chest xrays for establishing the presence of asbestos-related lung disease.  There is no objective evidence to support a diagnosis of asbestosis based on two separate CT scan reports.

In summary:

There is a credible history of asbestos exposure during military service.

There is an appropriate lag time since the claimed exposure and current symptoms.

There is no evidence of lung fibrosis on the chest radiograph or HRCT scan.

There is no evidence a restrictive pattern of lung function.

There is no objective evidence of bilateral fixed inspiratory crackles or any other clinically identifiable pulmonary abnormality.

There is no report of clubbing of the fingers or toes in any of the available
medical records.

Although it is at least as likely as not that the veteran was exposed to asbestos during active duty military service, there is no objective evidence that the asbestos exposure in service caused an acute or chronic medical condition during or after military service.

The February 2015 examination provided a detailed synopsis of the medical evidence of record-including the treatment records from Dr. S.  Additionally, she reviewed literature related to asbestos-related lung disease and the entire claims file.  

Upon careful review of the evidence of record, the Board finds that service connection for a lung disorder, including asbestosis, is not warranted.  In other words, the preponderance of the evidence is against finding that the Veteran has a current lung disorder for VA compensation purposes.  

First, the Board notes that the clinical evidence is negative for a diagnosis of sarcoidosis, as such, presumptive service connection is not warranted.

Even assuming the Veteran was exposed to asbestos during service, the most probative evidence of record does not show a confirmed diagnosis of a lung disorder, including asbestosis, at any time during the appeal period.

The crucial inquiry here is whether the Veteran has established that he has a lung disorder due to his military service.  The Board concludes he has not.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board acknowledges that the Veteran is competent to testify as to symptoms he has experienced during and since service-such as shortness of breath and coughing.  However, to the degree that such symptomatology satisfies the criteria for a lung disorder, the Board places far greater weight on the opinion of the February 2015 VA examiner.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of a lung disorder.  See 38 C.F.R. § 3.159 (a)(1) (2014) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

The Veteran is competent to report what he has experienced, but he is not competent to diagnose a lung disorder or ascertain the etiology of his symptoms, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

The Board also has considered the private medical records showing mild asbestosis, asbestosis, and history of asbestosis.  The Board is aware that the Veteran was shown to have interstitial lung disease in 1998, 1999, and 2004 private treatment notes.  These records, however, do not include any opinion linking the Veteran's past-diagnosis of interstitial lung disease, consistent with asbestosis, to his military service.  In fact, it appears that the 1999 treating professional attributed the lung disease to his post-service exposure.  The Board also finds that although the Dr. S.'s 2013 medical records and 2014 statement are considered competent medical evidence, his findings are not considered sufficient to support the grant of service connection because he did not provide a detailed discussion for the basis of an asbestosis diagnosis despite negative chest x-ray and normal pulmonary function, coupled with his incorrect history related to the Veteran's past tobacco use.  Additionally, he did not review the entirety of the claims file, including multiple chest x-rays showing normal lungs, nor did he consult medical literature describing the nature of and method for an asbestosis diagnosis.  

The Board finds that the findings of the 2011 and 2015 VA examiner far outweigh the findings of the private physicians/pulmonologists, because the examiner's opinions were based upon careful review of the entire claims file, including private treatment records and chest x-rays, examination of the Veteran in 2011, a detailed discussion of medical literature describing the clinical requirements for an asbestosis diagnosis, and a detailed rationale for the opinions provided.  Simply put, the great weight of the evidence shows essentially normal chest x-ray without any evidence of obstructive or restrictive lung disease.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of a lung disorder, including asbestosis, as a consequence of an event, injury, or disease in service-including exposure to asbestos.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a lung disorder must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disorder, including asbestosis is denied.  


____________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


